            Case 2:18-cv-04322-MAK Document 1 Filed 10/05/18 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Dakota Oil Processing, LLC                                                      :

                       Plaintiff,                                               :   CIVIL ACTION NO.: ________
       v.
                                                                                :
Christopher G. Hayes, Esquire, Individually
                                                                                :   JURY TRIAL DEMANDED
       And
                                                                                :
The Law Office of Christopher G. Hayes
                                                                                :
       And
                                                                                :
Jeffry L. Hardin, Esquire, Individually
                                                                                :
       And
                                                                                :
Locke Lord LLP,
                                                                                :
                              Defendants.      DRAFT /ATTORN EY WORK PRODU CT




                                         COMPLAINT

       Plaintiff, Dakota Oil Processing, LLC, by and through its undersigned counsel, files this

Complaint against Defendants Christopher G. Hayes, Esquire, Law Office of Christopher G.

Hayes, Jeffry L. Hardin, Esquire, and Locke Lord LLP (collectively, “Defendants”), and states as

follows:

                                    NATURE OF THE ACTION

       1.       This is a legal malpractice action arising out of Defendants’ failures to protect

Plaintiff’s rights and interests in connection with a business transaction. While the underlying

transaction was complex, Defendants’ negligence is simple and straightforward.                            Plaintiff

retained the Law Office of Christopher G. Hayes to hold money in escrow until it received

funding to begin a construction project, and retained Locke Lord LLP to ensure that its escrow
            Case 2:18-cv-04322-MAK Document 1 Filed 10/05/18 Page 2 of 12



deposit was not released prematurely. Neither firm did their job. Specifically, Locke Lord failed

to enact sufficient safeguards to prevent the premature disbursement of Plaintiff’s escrow

deposit, and Attorney Hayes failed to confirm that Plaintiff had actually received any funds

before releasing Plaintiff’s money. Due to Defendants’ combined failures, Plaintiff lost its entire

escrow payment along with the funding it should have received in the underlying transaction,

resulting in cumulative damages in excess of $3 million.

                                           PARTIES

       2.       Plaintiff Dakota Oil Processing, LLC (“Dakota”), is a limited liability company

incorporated in the State of North Dakota with its principal place of business located at 2520

Highway 35, Suite 102, Manasquan, New Jersey.

       3.       Defendant Christopher G. Hayes, Esquire (“Attorney Hayes”), is an attorney

licensed to practice law in Pennsylvania with offices at 225 South Church Street,
                                               DRAFT /ATTORN EY WORK PRODU CT




West Chester, Pennsylvania.

       4.       Defendant Law Office of Christopher G. Hayes (“Hayes Law”) is a professional

corporation engaged in the practice of law, with offices located at 225 South Church Street,

West Chester, Pennsylvania.

       5.       Defendant Jeffry L. Hardin, Esquire (“Attorney Hardin”), was an attorney

licensed to practice law in the District of Columbia with offices located at 701 8th St NW, Suite

700, Washington, D.C.

       6.       Defendant Locke Lord LLP (“Locke Lord”) is a professional corporation engaged

in the practice of law, with offices located at 701 8th St NW, Suite 700, Washington, D.C.
            Case 2:18-cv-04322-MAK Document 1 Filed 10/05/18 Page 3 of 12



       7.       Upon information and belief, at all times relevant Defendant Hayes was a partner,

owner, shareholder and/or employee of Defendant Hayes Law who acted within the scope of his

employment.

       8.       Upon information and belief, at all times relevant Defendant Hardin was a

partner, owner, shareholder and/or employee of Defendant Locke Lord who acted within the

scope of his employment.

       9.       At all times relevant, Hayes Law acted through its partners, owners, shareholders

employees, agents, servants or other authorized representatives of Hayes Law.

       10.      At all times relevant, Locke Lord acted through its partners, owners, shareholders

employees, agents, servants or other authorized representatives of Locke Lord.

                                JURISDICTION AND VENUE

       11.      Jurisdiction exists in this Court pursuant to 28 U.S.C. § 1332(a) as there exists
                                               DRAFT /ATTORN EY WORK PRODU CT




complete diversity between the parties and the amount in controversy exceeds the sum of

$75,000.00 exclusive of interest and costs.

       12.      This Court has personal jurisdiction over Defendants and venue is proper in this

district pursuant to 28 U.S.C. § 1391(b), as a substantial portion of the events or omissions

giving rise to this action occurred in the Commonwealth of Pennsylvania and this district.

                                  FACTUAL ALLEGATIONS

       13.      Dakota is an oil development company formed for the purpose of developing,

constructing, owning and operating a crude oil topping refinery near Trenton, North Dakota (the

“Project”).
         Case 2:18-cv-04322-MAK Document 1 Filed 10/05/18 Page 4 of 12



       14.     In or around early 2016, Dakota engaged SRW Ventures, LLC (“SRW”), a

financial advisory firm, to obtain financing for the Project through Cal & Schwartz (“C&S”), a

venture financing firm, in the form of a Collateral Transaction Loan (the “Loan”).

       15.     Pursuant to the Loan, Dakota agreed to pay C&S $2.5 million ($2,500,000.00)

(the “Escrow Payment”) once C&S secured a Standby Letter of Credit (“Letter of Credit”) in the

amount of $500 million ($500,000,000.00) through HSBC, PLC (“HSBC”), after which a third-

party lender would utilize the Letter of Credit as collateral to lend funds to develop the Project.

       16.     On or around August 10, 2016, Dakota and C&S executed a transaction

agreement (the “Transaction Agreement”) in connection with the Loan. A true and correct copy

of the Transaction Agreement is attached hereto as Exhibit (“Ex.”) “A.”

       17.     The Transaction Agreement named Emile Barton, Esquire (“Attorney Barton”),

an attorney based in New York, as the escrow agent for the Loan. See Ex. A.
                                                DRAFT /ATTORN EY WORK PRODU CT




       18.     On or around August 15, 2016, to facilitate the deposit of the Escrow Payment,

Dakota and Attorney Barton entered into an Escrow Agreement (the “First Escrow Agreement”).

A true and correct copy of the First Escrow Agreement is attached hereto as Exhibit “B.”

       19.     The First Escrow Agreement provided that Attorney Barton “shall only release

the [Escrow Payment] upon receipt of written instructions executed by Mark Gulis on behalf of

[Dakota],” and further provided that, “[u]pon receipt of such instructions to release the [Escrow

Payment], [Attorney Barton] shall immediately release the [Escrow Payment] strictly in the form

of a wire transfer” to an account specifically designated by Dakota. See Ex. B at ¶ 4.

       20.     On or about August 8, 2016, Dakota, Attorney Barton, and Capital One, Dakota’s

Bank, entered into a Joint Escrow Instructions Agreement (the “Escrow Instructions

Agreement”) and an Escrow Deposit Agreement (the “Escrow Deposit Agreement”). True and
         Case 2:18-cv-04322-MAK Document 1 Filed 10/05/18 Page 5 of 12



correct copies of the Escrow Instructions Agreement and the Escrow Deposit Agreement are

attached hereto as Exhibits “C” and “D”, respectively.

       21.       The Escrow Instructions Agreement provided that, once C&S delivered the initial

funding due under the Loan, Dakota and Attorney Barton would pay C&S the Escrow Payment

“by jointly authorizing [Capital One] to release such amount, pursuant to the terms and

instructions set forth in the Escrow Deposit Agreement, from [Dakota’s Escrow Account].” See

Ex. C at ¶ 4.

       22.       The Escrow Instructions Agreement further provided that Dakota “shall provide

such authorization if [Dakota] has given prior written notice to [Attorney Barton] that [the initial

funding due under the Loan was received]; and in the absence of such notice from [Dakota],

[Attorney Barton] shall not be authorized to issue any notice to [Capital One] or release any

funds from [Dakota’s Escrow Account].” See Id.
                                                DRAFT /ATTORN EY WORK PRODU CT




       23.       The Escrow Deposit Agreement provided that Capital One would release the

Escrow Payment to C&S upon written instructions from Dakota and Attorney Barton, and further

provided that:

           Joint instructions to [Capital One] shall be signed by Mark Gulis on behalf
           of [Dakota] and Emile J. Barton on behalf of Barton and delivered to
           [Capital One] in counterparts, which together shall constitute one document,
           in the form of Capital One’s wire transfer instructions….

           See Ex. D at ¶ 4.

       24.       From August 11, 2016 until August 18, 2016, Dakota arranged with Attorney

Barton to fund the Escrow Payment.

       25.       On or around August 18, 2016, C&S informed Dakota that it required Attorney

Hayes to replace Attorney Barton as escrow agent in order to proceed with the Loan.
         Case 2:18-cv-04322-MAK Document 1 Filed 10/05/18 Page 6 of 12



       26.     Shortly thereafter, on or around August 25, 2016, Dakota retained Locke Lord to

negotiate the terms of the escrow arrangement with Attorney Hayes, among other things. A true

and correct copy of the engagement agreement dated August 25, 2016 between Locke Lord and

Dakota is attached hereto as Exhibit “E.”

       27.     On or about September 13, 2016, Dakota executed a revised Transaction

Agreement (the “Second Escrow Agreement”) in connection with the Loan. A true and correct

copy of the Second Escrow Agreement is attached hereto as Exhibit “F.”

       28.     The Second Escrow Agreement provided that, “upon the issuance of a

confirmation of receipt by [Dakota’s] Bank of [$5 million in initial funding under the Loan] and

receipt by [Attorney Hayes] of such confirmation (such confirmation shall be sent by [Dakota’s]

Bank to [Attorney Hayes] and copied to [Dakota] and [C&S]), [Attorney Hayes] shall

immediately issue disbursement instructions to [his bank] to pay [C&S] on behalf of [Dakota]
                                               DRAFT /ATTORN EY WORK PRODU CT




the sum of [$2.5 million] from [Attorney Hayes’] escrow account.” See Ex. F at ¶ 5.

       29.     By email to Dakota dated September 14, 2016 (the “September 14 Email”),

Attorney Hardin stated that the “key with using [Attorney] Hayes is to be certain that he cannot

be duped into prematur[e]ly releasing your money. You need to be certain that only a legitimate

email (or maybe an old school fax?), and maybe followed by a confirmatory call with you

banker, will result in the release.” A true and correct copy of the September 14 Email is attached

hereto as Exhibit “G.”

       30.     Between September 14, 2016 and September 29, 2016, Attorney Hardin and

Attorney Hayes discussed the Escrow Agreement and the authentication process required to

ensure that Dakota received the funding under the Loan prior to the release of the Escrow

Payment to C&S.
         Case 2:18-cv-04322-MAK Document 1 Filed 10/05/18 Page 7 of 12



       31.     For example, by email dated September 28, 2016 (the “September 28 Email”),

Attorney Hardin wrote to inform Attorney Hayes that Dakota’s bank would send an email to

Attorney Hayes “indicating that the funds have been received by Dakota Oil (with the incoming

wire information), and there will be a phone number and person at [Dakota’s bank] that you will

need to call to authenticate the email and make the confirmation valid.” A true and correct copy

of the September 28 Email is attached hereto as Exhibit “H.”

       32.     On or about September 28, 2016, Attorney Hayes executed the Second Escrow

Agreement. While the Second Escrow Agreement identified Attorney Hayes as the “escrow

manager” for the Loan, Attorney Hayes executed the Second Escrow Agreement as the “escrow

attorney” for Dakota and C&S.

       33.     Notwithstanding the warnings and instructions contained in Attorney Hardin’s

correspondence, the Second Escrow Agreement was never revised to require telephonic or
                                               DRAFT /ATTORN EY WORK PRODU CT




facsimile confirmation of funding from Dakota or its bank prior to the disbursement of the

Escrow Payment.

       34.     On or about September 30, 2016, Dakota funded the Escrow Payment pursuant to

the terms of the Second Escrow Agreement.

       35.     To fund the Escrow Payment, Dakota executed a senior secured note (the “Note”)

in the amount of $2.5 million plus annual interest of five percent. A true and correct copy of the

Note is attached hereto as Exhibit “I.”

       36.     On or about November 3, 2016, Dakota discovered that Attorney Hayes had

released the Escrow Payment without authorization, and without confirmation that Dakota had

received any funding under the Loan.
         Case 2:18-cv-04322-MAK Document 1 Filed 10/05/18 Page 8 of 12



       37.     Despite the disbursement of the Escrow Payment, Dakota never received any

funding under the Loan.

       38.     As a result of Defendants’ negligence and/or recklessness, Dakota has incurred

substantial damages, losses and harms.

                        COUNT I – PROFESSIONAL NEGLIGENCE

       39.     Dakota incorporates by reference Paragraphs 1 through 36.

       40.     Defendants, acting by herself/himself/themselves or through her/his/their agents

and employees, acted recklessly and/or negligently and/or with reckless indifference in a variety

of ways, including but not limited to the following:

               a. Failing to properly advise Dakota;

               b. Failing to utilize reasonable and proper authentication methods and

                   procedures;
                                               DRAFT /ATTORN EY WORK PRODU CT




               c. Failing to prevent the misappropriation of the Escrow Payment;

               d. Failing to implement systems to prevent or detect misappropriation;

               e. Failing to advise Dakota of the deficiencies in the authentication procedures

                   under the Second Escrow Agreement which enhanced the opportunity for

                   misappropriation;

               f. Failing to timely communicate with Dakota;

               g. Breaching the duty of loyalty to Dakota;

               h. Breaching their fiduciary duties to Dakota;

               i. Failing to properly represent Dakota;
         Case 2:18-cv-04322-MAK Document 1 Filed 10/05/18 Page 9 of 12



              j. Failing to make necessary inquiries in accordance with reasonable

                  professional standards so as to discover what was readily discoverable in

                  order to protect Plaintiffs;

              k. Ignoring suspicious circumstances which should have raised a “red flag” for a

                  reasonably skilled and knowledgeable attorney;

              l. Failing to properly advise Plaintiffs of the misappropriation; and

              m. Failing to exercise the degree of skill and professional care in performance of

                  their services as reasonably prudent, skillful attorneys would under the

                  circumstances.

       41.    In connection with the above-referenced misappropriation, Defendants provided

Dakota with advice, opinions, recommendations and representations that they knew or should

have known to be wrong.
                                                 DRAFT /ATTORN EY WORK PRODU CT




       42.    As a direct and proximate result of Defendants’ conduct, Dakota suffered

significant monetary damages, including but not limited to:

              a. The loss of the Escrow Payment;

              b. The loss of the interest due under the Note;

              c. The loss of the funding due under the Loan;

              d. The cost of the services provided by Defendants.

       43.    Defendants’ conduct as detailed above is outrageous and demonstrates a reckless

indifference and total lack of regard as to Dakota’s rights. Defendants’ aforesaid outrageous

conduct and reckless indifference to Dakota’s rights warrants an award of punitive damages.

                                Count II – Breach of Contract

       44.    Dakota incorporates by reference Paragraphs 1 through 41.
            Case 2:18-cv-04322-MAK Document 1 Filed 10/05/18 Page 10 of 12



       45.      Defendants entered into valid binding contracts with Dakota to provide legal

services.

       46.      Dakota performed all the conditions required in the aforementioned contracts.

       47.      Defendants breached and otherwise failed to perform their duties and obligations

under the contracts in a multitude of ways including but not limited to:

                a. Failing to properly advise Dakota;

                b. Failing to utilize reasonable and proper authentication methods and

                   procedures;

                c. Failing to prevent the misappropriation of the Escrow Payment;

                d. Failing to implement systems to prevent or detect misappropriation;

                e. Failing to advise Dakota of the deficiencies in the authentication procedures

                   under the Second Escrow Agreement which enhanced the opportunity for
                                                  DRAFT /ATTORN EY WORK PRODU CT




                   misappropriation;

                f. Failing to timely communicate with Dakota;

                g. Breaching the duty of loyalty to Dakota;

                h. Breaching their fiduciary duties to Dakota;

                i. Failing to properly represent Dakota;

                j. Failing to make necessary inquiries in accordance with reasonable

                   professional standards so as to discover what was readily discoverable in

                   order to protect Plaintiffs;

                k. Ignoring suspicious circumstances which should have raised a “red flag” for a

                   reasonably skilled and knowledgeable attorney;

                l. Failing to properly advise Plaintiffs of the misappropriation; and
          Case 2:18-cv-04322-MAK Document 1 Filed 10/05/18 Page 11 of 12



                m. Failing to exercise the degree of skill and professional care in performance of

                       their services as reasonably prudent, skillful attorneys would under the

                       circumstances.

         48.    As a result of Defendants’ breach of contract, Dakota has suffered incidental,

consequential and other damages, including lost or stolen monies, lost business opportunities,

interest, time and profits and additional remedial professional services fees and costs.        In

addition, Dakota paid for deficient services that failed to be in accordance with the profession at

large.

                                Count III – Breach of Fiduciary Duty

         49.    Dakota incorporate by reference Paragraphs 1 through 46.

         50.    Defendants owed fiduciary responsibilities to Dakota.

         51.    These fiduciary responsibilities and duties form the foundation of the attorney-
                                                 DRAFT /ATTORN EY WORK PRODU CT




client relationship.

         52.    Dakota relied upon Defendants to vigilantly discharge these fiduciary duties and

relied upon Defendants’ representations about actions intended to be taken, or actually taken on

Dakota’s behalf in connection with above-referenced transactions.

         53.    Defendants breached these fiduciary responsibilities.

         54.    As a result of the breach of fiduciary relationship, Dakota suffered damages as set

forth previously.

                                        PRAYER FOR RELIEF

         WHEREFORE, Dakota respectfully prays that the Court enter judgment against

Defendants and in favor of Dakota, as follows:
Case 2:18-cv-04322-MAK Document 1 Filed 10/05/18 Page 12 of 12
